Citation Nr: 9920509	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  94-08 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cardiac disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran had active service from April 4, 1947 to July 20, 
1947.

In a rating action dated in October 1947, service connection 
for a congenital cardiac disability was denied.  The veteran 
was notified of this action but he did not appeal.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1993 rating decision of the 
San Juan, Puerto Rico Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The notice of disagreement was 
received in October 1993 and following issuance of a 
statement of the case, the veteran submitted his substantive 
appeal in February 1994.  The veteran also testified in a 
personal hearing in January 1994.

The Board notes that the RO appears to have reopened and then 
re-denied the appellant's claim of entitlement to service 
connection for a heart disorder, to include hypertensive 
cardiovascular disease.  However, the Board notes that it 
must still address the underlying issue as to whether the 
appellant has submitted sufficient evidence to reopen his 
claim before addressing the merits of the claim.  Barnett v. 
Brown, 8 Vet.App. 1 (1995).  Thus, the issue on the title 
page has been corrected to more accurately reflect the issue 
on appeal.  With regard to the Board's decision to review the 
underlying issue of whether there was new and material 
evidence to reopen the claim for service connection for a 
heart disorder on a de novo basis, we find that all of the 
veteran's numerous written statements as well as the 
testimony at his personal hearing held in January 1994, 
addressed this underlying issue.  Furthermore, the veteran's 
representative has also had opportunity to address this 
issue.  Thus, the Board finds that the veteran will not be 
prejudiced by the Board's deciding the issue of whether the 
veteran has presented new and material evidence to reopen a 
claim for service connection for a heart disorder.  See 
Bernard v. Brown, 4 Vet.App. 384, 392-394 (1993).

It is further noted that in February 1999, after the 
appellant's appeal was certified by the RO and transferred to 
the Board for appellate review, he submitted additional 
evidence to the Board.  The additional evidence consists of 
written statements of the veteran.  The provisions of 
38 C.F.R. § 20.1304(c), stipulate that, in such 
circumstances, "any pertinent evidence submitted by the 
appellant ... must be referred to the [RO] for review and 
preparation of a Supplemental Statement of the Case."  In 
this case, the Board finds that the additional evidence is 
redundant of other statements of the appellant of record and 
does not contain any relevant information not previously 
considered by the RO.  Accordingly, the Board finds that, the 
additional evidence is duplicative of other evidence of 
record and is not pertinent to the claim at issue on appeal.  
Thus, the Board perceives no necessity to have such evidence 
considered by the RO pursuant to 38 C.F.R. § 20.1304.  
Therefore, appellate adjudication of all the evidence of 
record, including the additional submissions, may now 
proceed.


FINDINGS OF FACT

1.  In October 1947, the RO initially denied the veteran's 
claim for service connection for a heart disorder; the 
veteran did not appeal and the decision became final. 

2.  Evidence received subsequent to the October 1947 decision 
of the RO is cumulative or redundant of evidence that was 
before the RO in October 1947, does not bear directly and 
substantially on the specific matter under consideration, or 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The October 1947 decision denying service connection for 
a heart disorder is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 20.1103 (1998).

2.  New and material evidence sufficient to reopen the claim 
to service connection for a heart disability has not been 
presented.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted in the Introduction above, the appellant had a brief 
period of active military service from April 4, 1947 to July 
20, 1947.  It is currently contended that he has presented 
new and material evidence to reopen his claim; it is further 
contended that this evidence shows that his congenital heart 
condition for which he was medically discharged from service 
was aggravated by his brief period of active service in that 
he actually suffered a myocardial infarction and/or a 
cerebrovascular accident during his brief period of active 
service.  It is argued that entitlement to service connection 
on the theory of aggravation was not considered by the RO in 
its prior consideration of this claim.  

The appellant first submitted a claim for service connection 
for a "heart condition" in September 1947.  By rating 
action dated October 1947, the RO denied service connection 
for "congenital anomaly of the heart, manifested by enlarged 
pulmonary conus and right ventricle and abnormal EKG 
tracings."  The RO determined that the claimed condition was 
in the nature of a constitutional or developmental 
abnormality and thus not a "disability" for compensation 
purposes as defined by statute and VA regulations.

Evidence of record at the time of the RO's October 147 
decision included the service medical records which included 
the "Certificate of Disability for Discharge" prepared by a 
board of service medical officers.

The law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).

VA regulations further define what will be considered "new 
and material evidence" to reopen a denied claim.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that this regulatory interpretation must be 
considered.  Hodge v. West, 155 F.3d 1356, 1361, 1364 (Fed. 
Cir. 1998); 38 C.F.R. § 3.156(a) (1998).  

Section 3.156(a) provides,

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156 (1998) (final emphasis added).

The Federal Circuit considered an explanation that had 
accompanied the proposed regulatory amendment which added the 
definition in section 3.156(a) and concluded,

This passage suggests that the purpose 
behind the definition was not to require 
the veteran to demonstrate that the new 
evidence would probably change the 
outcome of the claim; rather, it 
emphasizes the importance of a complete 
record for evaluation of a veteran's 
claim.

Hodge, 155 F.3d at 1363.

Subsequently, in Fossie v. West, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court")), stated,

Hodge provides for a reopening standard 
which calls for judgments as to whether 
new evidence (1) bears directly or 
substantially on the specific matter and 
(2) is so significant that it must be 
considered to fairly decide the merits of 
the claim.

Fossie v. West, 12 Vet. App. 1, 4 (1998).

The evidence presented or secured since the last final denial 
of this claim in October 1947 consists of: (1) duplicate 
service medical records; (2) private medical record from Dr. 
Edicto Lopez dated June 1993, showing treatment since 1980 
for hypertensive cardiopulmonary disease; (3) VA medical 
records dated 1993 to 1996, including reports of Holter test 
and Echocardiogram dated in 1993; (3) Letter from medical 
records department of Lafayette Hospital dated October 1995; 
(4) copies of hospital records from Lafayette Hospital, dated 
December 1945 showing treatment for bronchial asthma, dated 
April 1954 showing treatment for arthritis of lumbosacral 
spine, and dated December 1960 showing treatment for 
psychoneurosis; (5) treatment records from the Hospital Del 
Maestro, dated in 1961, 1962, 1979, and 1984; and (6) 
hospital report from Hospital Santa Rosa showing treatment 
for congestive heart failure; (7) private medical 
prescription form from Nilda Martinez, M.D.; and (8) multiple 
written lay statements of appellant as well as testimony 
provided during personal hearing held in January 1994.

With regard to Items (2) - (7) above, the Board finds that 
these medical records and reports contain no evidence as to 
the primary issue or "specific matter" before the RO in 
1947 - whether a heart disorder was incurred in service, and 
whether the congenital heart abnormality diagnosed in service 
was aggravated thereby.  Because the additional medical 
records (Items (1) - (7)) do not bear directly and 
substantially on the specific matter under consideration and 
is not so significant that it must be considered to fairly 
decide the merits of the claim, the Board concludes that this 
evidence is not "new and material" for the purpose of 
reopening the claim as contemplated by section 3.156.

Concerning Item (1) - duplicate service medical records - 
these records were previously considered by the RO in October 
1947.  Thus, the Board concludes that this evidence is not 
"new and material" because it is cumulative and redundant.

As to Item (8) - additional written statements and testimony 
as to the veteran's belief that he suffered a myocardial 
infarction and/or a cardiovascular accident in service and 
thus is entitled to service connection either on a direct 
basis or on the theory that the congenital heart condition 
was aggravated by service - the Board concludes that this 
evidence also is not "new and material".  It is noted that 
the veteran testified that he received no medical treatment 
after service for a heart condition until 1977.  He has 
further stated that he specifically is not claiming that his 
current hypertension is related to his prior service or any 
incident thereof.  Furthermore, as to the veteran's stated 
opinions of medical etiology or causation, these are mere 
contentions - not evidence.  There is no evidence that the 
veteran has the requisite medical knowledge to render a 
probative medical opinion on such a matter requiring medical 
expertise.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, the Board 
finds that this evidence (Item (8)) to be redundant of 
statements of record in October 1947, or that it does not 
bear directly or substantially on the specific matter at 
issue in this case, and that it is not so significant that it 
must be considered to fairly decide the merits of the claim.


ORDER

New and material evidence not having been submitted, service 
connection for a heart disorder is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 



